FILED
                              NOT FOR PUBLICATION                           DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JUAN ARMANDO LIMON-                              No. 06-74730
 GUERRERO,
                                                  Agency No. A097-213-928
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Juan Armando Limon-Guerrero, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order finding that he knowingly participated in alien

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
smuggling in violation of 8 U.S.C. § 1227(a)(1)(E)(i). We have jurisdiction

pursuant to 8 U.S.C. § 1252. We review de novo questions of law and due process

claims, and for substantial evidence the agency’s factual findings. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

       Limon-Guerrero’s due process rights were not violated by admission of the

Form I-213 (Record of Deportable/Inadmissible Alien) because the form was

probative and its admission was not fundamentally unfair, and where the preparing

officer testified at the hearing regarding the preparation of the form. See Espinoza

v. INS, 45 F.3d 308, 310-11 (9th Cir. 1995) (noting that “[t]he sole test for

admission of evidence [in a deportation proceeding] is whether the evidence is

probative and its admission is fundamentally fair,” and rejecting argument that a

Form I-213 is inadmissible as hearsay); Trias-Hernandez v. INS, 528 F.2d 366, 369

(9th Cir. 1975) (“Hearsay is admissible in administrative proceedings, which need

not strictly follow conventional evidence rules.” (citation omitted)).

       Contrary to Limon-Guerrero’s contention, the BIA correctly placed the

burden on the government to demonstrate removability by clear, convincing, and

unequivocal evidence, cf. Hernandez-Guadarrama v. Ashcroft, 394 F.3d 674, 678

(9th Cir. 2005), and substantial evidence supports its determination that Limon-

Guerrero is removable for engaging in alien smuggling.


RB/Research                                2                                    06-74730
       Limon-Guerrero’s remaining contentions are unpersuasive.

       PETITION FOR REVIEW DENIED.




RB/Research                             3                         06-74730